--------------------------------------------------------------------------------

Exhibit 10.2


SECURITIES PURCHASE AGREEMENT


This Securities Purchase Agreement (this “Agreement”) is dated as of May 12,
2010, among Latin America Ventures, Inc., a Nevada corporation (collectively
with all predecessors thereof, the “Company”), Minera Licancabur S.A. (“Minera”)
and the investors listed on the Schedule of Buyers attached hereto as Annex A
and identified on the signature pages hereto (each, an “Investor” and
collectively, the “Investors”).

WHEREAS, on May 12, 2010, the Company entered into a Share Exchange Agreement
(the “Exchange Agreement”), with Minera and the Minera Shareholders (as defined
in Section 1.1 below), pursuant to which the Company acquired 99.9% of the
equity interest of Minera in exchange for 6,000,000 shares of the Common Stock
(as defined in Section 1.1 below) of the Company, constituting a majority of the
total outstanding shares of the Common Stock on a fully diluted basis as of and
immediately after the closing of the exchange under the Exchange Agreement (the
“Exchange”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to the Securities Act (as defined below), the Company desires to issue
and sell to each Investor, and each Investor, severally and not jointly, desires
to purchase from the Company certain securities of the Company, as more fully
described in this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:

ARTICLE 1.
DEFINITIONS


1.1.

Definitions. In addition to the terms defined elsewhere in this Agreement, for
all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:

“2011 Annual Report” means the Annual Report of the Company for the fiscal year
ending March 31, 2011, as filed with the Commission on Form 10-K (or such other
form appropriate for such purpose as promulgated by the Commission).

“2012 Annual Report” means the Annual Report of the Company for the fiscal year
ending March 31, 2012, as filed with the Commission on Form 10-K (or such other
form appropriate for such purpose as promulgated by the Commission).

“2011 Vesting Date” has the meaning set forth in Section 4.11(a) .

“2012 Vesting Date” has the meaning set forth in Section 4.11(b) .

“Action” as to any Person, means any action, suit, inquiry, notice of violation,
proceeding (including any partial proceeding such as a deposition) or
investigation pending or threatened in writing against or affecting such Person,
any of such Person’s Subsidiaries or any of such Person’s or such Subsidiaries’
respective properties, before or by any Governmental Authority, arbitrator,
regulatory authority (federal, state, county, local or foreign), stock market,
stock exchange or trading facility.

1

--------------------------------------------------------------------------------

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.

“After Tax Net Income” shall have the meaning set forth in Section 4.11.

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York or Santiago, Chile are authorized or required by law or other governmental
action to close.

“Buy-In” has the meaning set forth in Section 4.1(c) .

“Canadian Investors” means those of the Investors who are resident in any
jurisdiction of Canada.

“Closing” has the meaning set forth in Section 2.1(c) .

“Closing Date” has the meaning set forth in Section 2.1(c) .

“Closing Escrow Agreement” means the Closing Escrow Agreement, dated as of the
date hereof, among the Company and the escrow agent (the “Escrow Agent”)
identified therein, in the form of Exhibit A hereto, as may be amended from time
to time.

“Closing Warrants” has the meaning set forth in Section 2.2.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified or for which it may be exchanged as a class.

“Company” has the meaning set forth in the recitals to this Agreement.

“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.

“Company U.S. Counsel” means Pillsbury Winthrop Shaw Pittman LLP.

“Company Deliverables” has the meaning set forth in Section 2.2(a) .

“Disclosure Materials” has the meaning set forth in Section 3.1(h) .

2

--------------------------------------------------------------------------------

“Effective Date” means the date that the Registration Statement required by
Section 2(a) of the Registration Rights Agreement is first declared effective by
the Commission.

“Exchange” has the meaning set forth in the recitals to this Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Agreement” has the meaning set forth in the recitals to this
Agreement.


“Existing Company Entities” means the Company, Minera and their respective
Subsidiaries and "Existing Company Entity" means any of the Company, Minera and
any of their respective Subsidiaries.

“Force Majeure Event” means an act or event, including, as applicable, an act of
God, act of the public enemy, fire, earthquake, flood, explosion, war, invasion,
insurrection, riot, mob violence, sabotage, terrorism, inability to procure or a
general shortage of labor, equipment, facilities, materials, or supplies in the
open market, failure or unavailability of transportation, strike, lockout,
actions of labor unions, a taking by eminent domain, requisitions and laws or
orders of government or civil, military, or naval authorities, or any other
cause, whether similar or dissimilar to the foregoing that is not within the
reasonable control of the Company, so long as such act or event, in each case,
(i) is not due to the fault or negligence of Company, (ii) is not reasonably
foreseeable and avoidable with reasonable efforts by the Company, and (iii)
results in a Material Adverse Effect.

“GAAP” means U.S. generally accepted accounting principles.

“Governmental Body” shall mean any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) federal, state, local, municipal, foreign or other government; or (c)
governmental or quasi-governmental authority of any nature (including any
governmental or administrative division, department, agency, commission,
instrumentality, official, organization, unit, body or entity) and any court or
other tribunal.

“Intellectual Property Rights” has the meaning set forth in Section 3.1(p) .

“Investment Amount” means, with respect to each Investor, the Investment Amount
indicated on such Investor’s signature page to this Agreement, which is also
reflected on the Schedule of Investors attached hereto as Appendix A.

“Investor Deliverables” has the meaning set forth in Section 2.2(b) .

“Investor Party” has the meaning set forth in Section 4.7.

"Legal Requirement" shall mean any federal state, local, municipal, foreign or
other law, statute, constitution, principle of common law, resolution,
ordinance, code, edict, decree, rule, regulation, ruling or requirement issued,
enacted, adopted, promulgated, implemented or otherwise put into effect by or
under the authority of any Governmental Body (or under the authority of any
national securities exchange upon which the Common Stock is then listed or
traded). Reference to any Legal Requirement means such Legal Requirement as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, and reference to any section or other provision of any
Legal Requirement means that provision of such Legal Requirement from time to
time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of such section or other provision.

3

--------------------------------------------------------------------------------

“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal, right of participation or other restrictions of any kind.

“Lockup Agreements” means the Lockup Agreements, dated as of the date hereof, by
and between the Company and each Person listed on Schedule I hereto, in the form
attached as Exhibit C hereto.

“Losses” has the meaning set forth in Section 4.7.

“Make Good Warrants” has the meaning set forth in Section 4.11.

“Maximum Amount” means $13,000,000.


“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, properties,
prospects, business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material and adverse impairment to
the Company’s ability to perform on a timely basis its obligations under any
Transaction Document, or the Exchange Agreement.

“Minera” has the meaning set forth in the recitals to this Agreement.

“Minera Shareholders” means Jorge Osvaldo Orellana Orellana, Jorge Fernando
Pizarro Arriagada and Iván Orlando Vergara Huerta.

“Money Laundering Laws” has the meaning set forth in Section 3.1(y) .

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

“Outside Date” means, with respect to the First Closing, the 60th day following
the date of this Agreement and, with respect to any Subsequent Closing means the
60th day following the First Closing Date.

“Per Share Purchase Price” equals $2.78.


“Placement Agent” means the Persons listed on Schedule 3.1(s) and any of their
respective agents, counsel or Affiliates.

4

--------------------------------------------------------------------------------

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or, to the knowledge of the Company,
threatened.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, among the Company and the Investors, in the form of
Exhibit B hereto.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Investors of the Shares and the Warrant Shares.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” has the meaning set forth in Section 3.1(h) .+

“Securities” means the Shares, Closing Warrants, Make Good Warrants and the
Warrant Shares.

“Securities Act” means the Securities Act of 1933, as amended.

“Share Delivery Date” has the meaning set forth in Section 4.1(c) .

“Shares” means the shares of Common Stock being issued and sold to the Investors
by the Company hereunder.

“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-US broker dealers or foreign regulated
brokers.

“Subsidiary” of the Company means any “subsidiary” as defined in Rule 1-02(x) of
the Regulation S-X promulgated by the Commission under the Exchange Act of such
Person. Notwithstanding anything to the contrary set forth in any Transaction
Document, Minera is considered a Subsidiary of the Company.

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market or (ii) if the Common Stock is not quoted on any Trading Market, a day on
which the Common Stock is quoted in the over-the-counter market as reported by
the Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i) or (ii) hereof, then Trading
Day shall mean a Business Day.

5

--------------------------------------------------------------------------------

“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market or OTC Bulletin Board on which the Common Stock is listed
or quoted for trading on the date in question.

“Transaction Documents” means this Agreement, the Registration Rights Agreement,
the Closing Escrow Agreement, the Warrants and the Lock-Up Agreements and any
other documents or agreements executed in connection with the transactions
contemplated hereunder.

“Transfer Agent” means Securities Transfer Corporation, the current transfer
agent of the Company with a mailing address of 2591 Dallas Parkway, Suite 102,
Frisco, Texas 75034 and a facsimile number of (469) 633-0088, and any successor
transfer agent of the Company.

“U.S. Investor” means an Investor who is resident in the United States of
America.


“Warrants” means the Closing Warrants and the Make Good Warrants.

“Warrant Shares” means the shares of Common Stock issuable upon the exercise of
the Closing Warrants and the Make Good Warrants.

ARTICLE 2.
PURCHASE AND SALE


2.1.

Closing.

(a)

First Closing. Subject to the terms and conditions set forth in this Agreement,
the Company shall issue and sell to each Investor, and each such Investor shall,
severally and not jointly, purchase from the Company on the First Closing Date,
such number of Shares representing such Investor’s Investment Amount (the “First
Closing”). The date of the First Closing is hereinafter referred to as the
“First Closing Date”.

(b)

Subsequent Closing(s). In the event that the Maximum Amount is not raised at the
First Closing, the Company may determine to have one or more subsequent Closings
of the Offering (each, a “Subsequent Closing”) until the first to occur of the
Maximum Amount is raised and the Outside Date occurs. At each Subsequent
Closing, the Company agrees to issue and sell to each Investor who executes a
signature page hereto, and each such Investor agrees, severally and not jointly,
to purchase from the Company such number of Shares set forth on such Investor’s
signature pages attached hereto. There may be more than one Subsequent Closing;
provided, however, that the final Subsequent Closing shall take place on or
before the Outside Date. The date of any Subsequent Closing is hereinafter
referred to as a “Subsequent Closing Date”).

6

--------------------------------------------------------------------------------

(c)

Closing. The First Closing and any applicable Subsequent Closings are each
referred to in this Agreement as a “Closing”. The First Closing Date and any
Subsequent Closing Dates are sometimes referred to herein as a “Closing Date”.
The Closing at which the Maximum Amount is raised, or which is the last Closing
prior to the Outside Date, is referred to in this Agreement as the “Final
Closing”. The date of the Final Closing is hereinafter referred to as the “Final
Closing Date”. All Closings shall occur on or prior to the Outside Date at the
offices of Pillsbury Winthrop Shaw Pittman LLP, 2300 N Street, N.W., Washington,
DC 20037, or remotely via the exchange of documents and signatures.

2.2.

Closing Deliveries.

(a)

At a Closing, the Company shall deliver or cause to be delivered to each
Investor the following (the “Company Deliverables”):

(i)

a single certificate dated as of such Closing Date, representing that number of
Shares to be issued and sold at such Closing to such Investor, determined under
Section 2.1, registered in the name of such Investor;

(ii)

a Common Stock purchase warrant to purchase up to 50% of the number of Shares to
be issued to such Investor at such Closing in the form of Exhibit D hereto (the
“Closing Warrants”);

(iii)

Lockup Agreements, duly executed by the Company and each officer of the Company
and each member of the Board of Directors of the Company;

(iv)

the legal opinion of Company U.S. Counsel, in agreed form, addressed to the
Investors and Halter Financial Securities, Inc.; and

(v)

the legal opinion of special Chilean counsel to Minera and the Company, in
agreed form, addressed to the Investors and Halter Financial Securities, Inc.

(b)

By such Closing, each Investor shall deliver or cause to be delivered the
agreements specified in Section 5.2(d), each duly signed by such Investor
(collectively, the “Investor Deliverables”).

(c)

Within two Trading Days following the date of this Agreement, each Investor
shall deliver to the Escrow Agent for deposit and disbursement in accordance
with the Closing Escrow Agreement, its Investment Amount, in United States
dollars and in immediately available funds, by wire transfer to an account
designated in writing by the Company for such purpose.

ARTICLE 3.
REPRESENTATIONS AND WARRANTIES


3.1.

Representations and Warranties of the Company. The Company and Minera hereby
jointly and severally make the following representations and warranties to each
Investor:

7

--------------------------------------------------------------------------------

(a)

Subsidiaries. The Existing Company Entities have no direct or indirect
Subsidiaries other than as disclosed in Schedule 3.1(a). Except as disclosed in
Schedule 3.1(a), the Company owns, directly or indirectly, all of the capital
stock of each Subsidiary free and clear of any and all Liens, and all the issued
and outstanding shares of capital stock of each Subsidiary are validly issued
and are fully paid, non-assessable and free of preemptive and similar rights.

(b)

Organization and Qualification. Each of the Existing Company Entities is duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted. No
Existing Company Entity is in violation of any of the provisions of its
respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. Each Existing Company Entity is duly
qualified to conduct its respective businesses and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.

(c)

Authorization; Enforcement. Each Existing Company Entity which is or is to
become party to any Transaction Document has the requisite corporate and other
power and authority to enter into and to consummate the transactions
contemplated by each such Transaction Document to which it is a party and
otherwise to carry out its obligations thereunder. The execution and delivery of
the Transaction Documents, by each of the Existing Company Entities to be party
thereto and the consummation by each of them of the transactions contemplated
thereby have been duly authorized by all necessary action on the part of such
Existing Company Entity, and no further action is required by any of them in
connection with such authorization. Each Transaction Document has been (or upon
delivery will have been) duly executed by the Company and each other Existing
Company Entity required to execute the same (to the extent any of them is a
party thereto) and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company and such Existing
Company Entity, enforceable against the Company and the Existing Company Entity,
as the case may be, each in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar Legal Requirement relating
to, or affecting generally the enforcement of, creditors’ rights and remedies or
by other equitable principles of general application.

(d)

No Conflicts. Except as set forth on Schedule 3.1(d), the execution, delivery
and performance of the Transaction Documents by the Company, and each other
Existing Company Entity (to the extent a party thereto) and the consummation by
the Company and such other Existing Company Entities of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s, or such Existing Company Entity's, certificate of
incorporation or bylaws, or (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing any of the debt of any
Existing Company Entity or otherwise) or other understanding to which any of the
Existing Company Entities is a party or by which any property or asset of any of
the Existing Company Entities is bound or affected, or (iii) result in a
violation of any Legal Requirement to which the Company or a Subsidiary is
subject (including federal and state securities laws and regulations), or by
which any property or asset of any Existing Company Entity is bound or affected;
except in the case of each of clauses (ii) and (iii), such as could not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.

8

--------------------------------------------------------------------------------

(e)

Filings, Consents and Approvals. None of the Existing Company Entities is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any Governmental Body in
connection with the execution, delivery and performance by the Company and each
of the other Existing Company Entities to the extent it is a party thereto of
the Transaction Documents, other than (i) the filing with the Commission of one
or more Registration Statements in accordance with the requirements of this
agreement, (ii) filings required by state securities laws, (iii) the filing of a
Notice of Sale of Securities on Form D with the Commission under Regulation D of
the Securities Act, (iv) the filings required in accordance with Section 4.5 and
(v) those that have been made or obtained prior to the date of this Agreement.

(f)

Issuance of the Securities. The Shares have been duly authorized and, when
issued and paid for in accordance with the Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens.
The Warrants have been duly authorized and, upon the due exercise of the
Warrants, the Warrant Shares will be validly issued, fully paid and
non-assessable free and clear of all Liens. The Company has reserved from its
duly authorized capital stock the maximum number of shares of Common Stock
issuable pursuant to this Agreement and the Warrants.

(g)

Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock of the Company, and all shares of Common Stock
reserved for issuance under the Company’s various option and incentive plans, if
any, is specified on Schedule 3.1(g). Except as specified on Schedule 3.1(g), no
securities of the Company are entitled to preemptive or similar rights, and no
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by the
Transaction Documents. Except as specified on Schedule 3.1(g), there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock.
The sale of the Securities to the Investors will not, immediately or with the
passage of time, obligate the Company to issue shares of Common Stock or other
securities to any Person (other than the Investors) or result in a right of any
holder of Company securities to adjust the exercise, conversion, exchange or
reset price under such securities.

(h)

SEC Reports; Financial Statements. The Company has filed all reports required to
be filed by it under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the twelve months preceding the date
hereof (or such shorter period as the Company was required by law to file such
reports) (the foregoing materials, including the current report of the Company
on Form 8-K that is being filed on or about the date hereof disclosing the
Exchange and containing “Form 10” information regarding Minera, being
collectively referred to herein as the “SEC Reports” and, together with the
Schedules to this Agreement (if any), the “Disclosure Materials”) on a timely
basis or has timely filed a valid extension of such time of filing and has filed
any such SEC Reports prior to the expiration of any such extension. As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company and each
Subsidiary included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto, and fairly present
in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

9

--------------------------------------------------------------------------------

(i)

Press Releases. The press releases disseminated by the Company since the date of
the Exchange, taken as a whole, do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made and when made, not misleading.

(j)

Material Changes. Since the date of the latest audited financial statements of
the Company included in the SEC reports, except as disclosed on Schedule 3.1(j),
(i) there has been no event, occurrence or development that has had or that
could reasonably be expected to result in a Material Adverse Effect, (ii) the
Existing Company Entities have not incurred any liabilities (contingent or
otherwise) other than (A) trade payables, accrued expenses and other liabilities
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP, (iii) the Existing Company Entities have not
altered its method of accounting or the identity of its auditors, and (iv) the
Existing Company Entities have not declared or made any dividend or distribution
of cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock.

(k)

Litigation. There is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Securities or (ii) except as disclosed on Schedule 3.1(k), could, if there were
an unfavorable decision, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect. Neither the Existing Company
Entities, nor to the knowledge of the Existing Company Entities, any director or
officer thereof (in his or her capacity as such), is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty, except as disclosed on
Schedule 3.1(k). There has not been, and to the knowledge of the Company, there
is not pending any investigation by the Commission involving any Existing
Company Entity or any current or former director or officer of an Existing
Company Entity (in his or her capacity as such).

10

--------------------------------------------------------------------------------

(l)

Labor Relations. No material labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of any of the Existing
Company Entities. No Existing Company Entity is a party to any collective
bargaining agreement with any Person.

(m)

Compliance. None of the Existing Company Entities (i) is in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by an Existing
Company Entity under), nor has any Existing Company Entity received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (ii) is in violation of any order of any
court, arbitrator or Governmental Body, or (iii) is or has been in violation of
any statute, rule or regulation of any Governmental Body, including all federal,
state and local laws relating to taxes, environmental protection, occupational
health and safety, product quality and safety and employment and labor matters,
except in each case, such as could not, individually or in the aggregate, have
or reasonably be expected to result in a Material Adverse Effect.

(n)

Regulatory Permits. The Existing Company Entities possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses,
except where the failure to possess such permits could not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, and the Existing Company Entities have not received any notice of
proceedings relating to the revocation or modification of any such permits.

(o)

Title to Assets. The Existing Company Entities own, lease or otherwise have a
valid right to use, all real property that is material to their respective
businesses and good and marketable title in all personal property owned by them
that is material to their respective businesses, in each case free and clear of
all Liens, except for Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Existing Company Entities. Any real property and
facilities held under lease by the Existing Company Entities are held by them
under valid, subsisting and enforceable leases.

(p)

Patents and Trademarks. The Existing Company Entities have, or have rights to
use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, copyrights, licenses and other similar rights
(collectively, the “Intellectual Property Rights”) that are necessary or
material for use in connection with their respective businesses and which the
failure to so have could, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect. No Existing Company Entity
has received a written notice that the Intellectual Property Rights used by such
Existing Company Entity violates or infringes upon the rights of any Person.
Except as set forth on Schedule 3.1(p), to the knowledge of the Existing Company
Entities, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights.

11

--------------------------------------------------------------------------------

(q)

Insurance. The Existing Company Entities are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which the Existing Company
Entities are engaged.

(r)

Transactions With Affiliates and Employees; Customers. Except as described in
Schedule 3.1(r), none of the officers, directors or 5% or more shareholders of
any of the Existing Company Entities, and, to the knowledge of the Company, none
of the employees of any of the Existing Company Entities, is presently a party
to any transaction with any of the Existing Company Entities (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such Person or, to the knowledge of the
Company, any entity in which any officer, director, or such employee or 5% or
more shareholder has a substantial interest or is an officer, director, trustee
or partner. None of the Existing Company Entities owes any money or other
compensation to any of their respective officers or directors or shareholders,
except to the extent of ordinary course compensation arrangements. No material
customer of any of the Existing Company Entities has indicated their intention
to diminish their relationship with such Existing Company Entity and none of the
Existing Company Entities has any knowledge from which it could reasonably
conclude that any such customer relationship may be adversely affected.

(s)

Certain Fees. Except as described in Schedule 3.1(s), no brokerage or finder’s
fees or commissions are or will be payable by any of the Existing Company
Entities to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement. The Investors shall have no obligation with
respect to any fees or with respect to any claims (other than such fees or
commissions owed by an Investor pursuant to written agreements executed by such
Investor which fees or commissions shall be the sole responsibility of such
Investor) made by or on behalf of other Persons for fees of a type contemplated
in this Section that may be due in connection with the transactions contemplated
by this Agreement.

(t)

Certain Registration Matters. Assuming the accuracy of the Investors’
representations and warranties set forth in Section 3.2(b) -(e), no registration
under the Securities Act is required for the offer and sale of the Securities by
the Company to the Investors under the Transaction Documents. The Company is
eligible to register its Common Stock for resale by the Investors under Form S-1
promulgated under the Securities Act. Except as specified in Schedule 3.1(t),
none of the Existing Company Entities has granted or agreed to grant to any
Person other than the Investors pursuant to the Registration Rights Agreement
any rights (including “piggy-back” registration rights) to have any securities
of the Company registered with the Commission or any other governmental
authority that have not been satisfied.

12

--------------------------------------------------------------------------------

(u)

Investment Company. The Company is not, and is not an Affiliate of, and
immediately following the Closing will not have become, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

(v)

No Additional Agreements. None of the Existing Company Entities has any
agreement or understanding with any Investor with respect to the transactions
contemplated by the Transaction Documents other than as specified in the
Transaction Documents.

(w)

Consultation with Auditors. The Company has consulted its independent auditors
concerning the accounting treatment of the transactions contemplated by the
Transaction Documents, and in connection therewith has furnished such auditors
complete copies of the Transaction Documents.

(x)

Foreign Corrupt Practices Act. None of the Existing Company Entities nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Existing Company Entities, has, directly or indirectly, (i) used any funds, or
will use any proceeds from the sale of the Securities, for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company, or any such Existing
Company Entity (or made by any Person acting on their behalf of which the
Company is aware) or any members of their respective management which is in
violation of any Legal Requirement, or (iv) has violated in any material respect
any provision of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder which was applicable to the Existing Company
Entities.

(y)

Money Laundering Laws. The operations of each of the Existing Company Entities
are and have been conducted at all times in compliance with the money laundering
Legal Requirements of all applicable Governmental Bodies and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any Governmental Body (collectively, the “Money Laundering Laws”) and no action,
suit or proceeding by or before any court or Governmental Body or any arbitrator
involving any Existing Company Entities with respect to the Money Laundering
Laws is pending or, to the best knowledge of the Company, threatened.

(z)

Other Representations and Warranties Relating to Minera.

(i)

All material consents, approvals, authorizations or licenses requisite under
Chilean Legal Requirements for the due and proper establishment and operation of
Minera have been duly obtained from the relevant Chilean Governmental Bodies and
are in full force and effect.

(ii)

Minera has not received any letter or notice from any relevant Chilean
Governmental Body notifying it of revocation of any licenses or qualifications
issued to it or any subsidy granted to it by any Chilean Governmental Body for
non-compliance with the terms thereof or with applicable Chilean Legal
Requirements, or the lack of compliance or remedial actions in respect of the
activities carried out by Minera, except such revocation as does not, and would
not, individually or in the aggregate, have a Material Adverse Effect.

13

--------------------------------------------------------------------------------

(iii)

Minera has conducted its business activities within the permitted scope of
business or has otherwise operated its business in compliance with all relevant
Legal Requirements and with all requisite licenses and approvals granted by
competent Chilean Governmental Bodies other than such non-compliance that do
not, and would not, individually or in the aggregate, have a Material Adverse
Effect. As to licenses, approvals and government grants and concessions
requisite or material for the conduct of any material part of Minera’s business
which is subject to periodic renewal, the Company has no knowledge of any
reasons related to Minera for which such requisite renewals will not be granted
by the relevant Chilean Governmental Bodies.

(iv)

With regard to employment and staff or labor, Minera has complied with all
applicable Chilean Legal Requirements in all material respects, including
without limitation, those pertaining to welfare funds, social benefits, medical
benefits, insurance, retirement benefits, pensions or the like, other than such
non-compliance that do not, and would not, individually or in the aggregate,
have a Material Adverse Effect.

(aa)

Disclosure. All disclosure provided to the Investors regarding the Existing
Company Entities and their respective businesses and the transactions
contemplated hereby, furnished by or on behalf of the Existing Company Entities
(including their respective representations and warranties set forth in this
Agreement and the disclosure set forth in any diligence report or business plan
provided by any Company Entity or any Person acting on such Company Entity’s
behalf) are true and correct in all material aspects and do not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading.

3.2.

Representations and Warranties of the Investors. Each Investor hereby, for
itself and for no other Investor, represents and warrants to the Company as
follows:

(a)

 Organization; Authority. Such Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents to which it is a party or a signatory and otherwise to carry out its
obligations thereunder. The execution, delivery and performance by such Investor
of the transactions contemplated by this Agreement has been duly authorized by
all necessary corporate or, if such Investor is not a corporation, such
partnership, limited liability company or other applicable like action, on the
part of such Investor. Each Transaction Document executed by such Investor has
been duly executed by such Investor, and when delivered by such Investor in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Investor, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

14

--------------------------------------------------------------------------------

(b)

Investment Intent. Such Investor is acquiring the Securities issuable to it
under the Transaction Documents as principal for its own account and not with a
view to or for distributing or reselling such Securities or any part thereof,
without prejudice, however, to such Investor’s right at all times to sell or
otherwise dispose of all or any part of such Securities in compliance with
applicable federal and state securities laws. Subject to the immediately
preceding sentence, nothing contained herein shall be deemed a representation or
warranty by such Investor to hold the Securities for any period of time. Such
Investor is acquiring the Securities hereunder in the ordinary course of its
business. Such Investor does not have any agreement or understanding, directly
or indirectly, with any Person to distribute any of the Securities.

(c)

Investor Status. Such Investor is not a registered broker-dealer under Section
15 of the Exchange Act. Such Investor has such experience in business and
financial matters that it is capable of evaluating the merits and risks of an
investment in the Securities. Such Investor acknowledges that an investment in
the Securities is speculative and involves a high degree of risk. If such
Investor is a U.S. Investor, at the time such Investor was offered the
Securities, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) under the Securities Act, and such Investor has completed
and executed the U.S. Accredited Investor Certificate attached as Appendix B to
this Agreement.

(d)

General Solicitation. Such Investor is not purchasing the Securities as a result
of any advertisement, article, notice, meeting, or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

(e)

Access to Information. Such Investor acknowledges that it has reviewed the
Disclosure Materials and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Investor or its representatives or counsel shall modify, amend
or affect such Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Existing Company Entities’ representations
and warranties contained in the Transaction Documents.

(f)

Certain Trading Activities. Such Investor has not directly or indirectly, nor
has any Person acting on behalf of or pursuant to any understanding with such
Investor, engaged in any transactions in the securities of the Company
(including, without limitations, any Short Sales involving the Company’s
securities) since the earlier to occur of (1) the time that such Investor was
first contacted by the Company or any Placement Agent regarding an investment in
the Company and (2) the 30th day prior to the date of this Agreement. Such
Investor covenants that neither it nor any Person acting on its behalf or
pursuant to any understanding with it will engage in any transactions in the
securities of the Company (including Short Sales) prior to the time that the
transactions contemplated by this Agreement are publicly disclosed.

15

--------------------------------------------------------------------------------

(g)

Independent Investment Decision. Such Investor has independently evaluated the
merits of its decision to purchase the Securities pursuant to the Transaction
Documents, and such Investor confirms that it has not relied on the advice of
any other Investor’s business and/or legal counsel in making such decision. Such
Investor has not relied on the business or legal advice of any Placement Agent
in making its investment decision hereunder, and confirms that none of such
Persons has made any representations or warranties to such Investor in
connection with the transactions contemplated by the Transaction Documents.

(h)

Rule 144. Such Investor understands that the Securities must be held
indefinitely unless such Shares are registered under the Securities Act or an
exemption from registration is available. Such Investor acknowledges that it is
familiar with Rule 144 and that such Investor has been advised that Rule 144
permits resales only under certain circumstances. Such Investor understands that
to the extent that Rule 144 is not available, such Investor will be unable to
sell any Securities without either registration under the Securities Act or the
existence of another exemption from such registration requirement.

(i)

General. Such Investor understands that the Securities are being offered and
sold in reliance on a transactional exemption from the registration requirements
of federal and state securities laws and the Company is relying upon the truth
and accuracy of the representations, warranties, agreements, acknowledgments and
understandings of such Investor set forth herein in order to determine the
applicability of such exemptions and the suitability of such Investor to acquire
the Securities. Such Investor understands that no United States federal or state
agency or any Governmental Body has passed upon or made any recommendation or
endorsement of the Securities.

The Existing Company Entities acknowledge and agree that no Investor has made or
makes any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.

3.3.

Additional Representations and Warranties of Canadian Investors. In addition to
the representations and warranties set forth in Section 3.2, each Canadian
Investor hereby, for itself and for no other Investor, represents and warrants
to the Company as follows:

(a)

Such Investor has been independently advised as to or is aware of the
restrictions with respect to trading in, and the statutory hold period
applicable to, the Securities imposed by the securities laws of the jurisdiction
of the jurisdiction of Canada in which such Investor resides or is subject, that
a suitable legend or legends will be placed on the certificates representing the
Securities to reflect the statutory hold period to which the Securities are
subject;

(b)

Such Investor has not received or been provided with a prospectus or offering
memorandum (within the meaning of the securities laws of such Investor’s
Canadian jurisdiction of residence), and that such Investor’s decision to enter
into this Agreement and to purchase the Securities is based entirely upon its
own enquiries and investigations as described in Section 3.2(e) hereof and not
upon any other verbal or written representation as to fact or otherwise made by
or on behalf of the Company;

16

--------------------------------------------------------------------------------

(c)

Such Investor acknowledges that there are risks associated with the purchase of
the Securities;

(d)

Such Investor is solely responsible for obtaining such tax, investment, legal
and other professional advice as such Investor considers appropriate in
connection with the execution, delivery and performance by it of this Agreement
and the transactions contemplated hereunder (including the resale and transfer
restrictions referred to herein);

(e)

Because the sale of the Securities is exempt from the prospectus requirements of
applicable Canadian securities laws:

(i)

certain protections, rights and remedies provided by such securities laws,
including statutory rights of rescission and certain statutory remedies against
an issuer, auditors, directors and officers that are available to investors who
acquire securities offered by a prospectus, will not be available to such
Investor,

(ii)

the common law may not provide such Investor with an adequate remedy in the
event that that such Investor suffers investment losses in connection with
securities acquired in a private placement,

(iii)

such Investor may not receive information that would otherwise be required to be
given under applicable Canadian securities laws, and

(iv)

the Company is relieved from certain obligations that would otherwise apply
under applicable Canadian securities laws.

(f)

No person has made any written or oral representation:

(i)

that any person will resell or repurchase the Securities,

(ii)

that any person will refund such Investor’s Investment Amount; or

(iii)

as to the future price or value of the Securities.

ARTICLE 4.
OTHER AGREEMENTS OF THE PARTIES


4.1.

Transferability; Certificate.

(a)

The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of the Securities other than
pursuant to an effective registration statement, to the Company, to an Affiliate
of an Investor or in connection with a pledge as contemplated in Section 4.1(b),
the Company may require the transferor thereof to provide to the Company an
opinion of counsel selected by the transferor, the form and substance of which
opinion shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act.

17

--------------------------------------------------------------------------------

(b)

Certificates evidencing Securities will contain the following legend, until such
time as they are not required under Section 4.1(c):

 


THESE SECURITIES [AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE SECURITIES]
HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT SECURED BY SUCH SECURITIES.
 

The Company acknowledges and agrees that an Investor may from time to time
pledge, and/or grant a security interest in some or all of the Securities
pursuant to a bona fide margin agreement in connection with a bona fide margin
account and, if required under the terms of such agreement or account, such
Investor may transfer pledged or secured Securities to the pledgees or secured
parties. Such a pledge or transfer would not be subject to approval or consent
of the Company and no legal opinion of legal counsel to the pledgee, secured
party or pledgor shall be required in connection with the pledge, but such legal
opinion may be required in connection with a subsequent transfer following
default by the Investor transferee of the pledge. No notice shall be required of
such pledge. At the appropriate Investor’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer
thereof including the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of selling
stockholders thereunder. Except as otherwise provided in Section 4.1(c), any
Securities subject to a pledge or security interest as contemplated by this
Section 4.1(b) shall continue to bear the legend set forth in this Section
4.1(b) and be subject to the restrictions on transfer set forth in Section
4.1(a) .

(c)

 Certificates evidencing Securities shall not contain any legend (including the
legend set forth in Section 4.1(b)): (i) while a registration statement
(including the Registration Statement) covering such Securities is then
effective, or (ii) following a sale or transfer of such Securities pursuant to
Rule 144 (assuming the transferee is not an Affiliate of the Company), or (iii)
while such Securities are eligible for sale by the selling Investor without
volume restrictions under Rule 144. The Company agrees that following the
Effective Date or such other time as legends are no longer required to be set
forth on certificates representing Securities under this Section 4.1(c), it
will, no longer than three Trading Days following the delivery by an Investor to
the Company or the Transfer Agent of a certificate representing such Securities
containing a restrictive legend, deliver or instruct the Transfer Agent to
deliver to such Investor, Securities which are free of all restrictive and other
legends. If the Company is then eligible, certificates for Securities subject to
legend removal hereunder shall be transmitted by the Transfer Agent to an
Investor by crediting the prime brokerage account of such Investor with the
Depository Trust Company System as directed by such Investor. If an Investor
shall make a sale or transfer of Securities either (x) pursuant to Rule 144 or
(y) pursuant to a registration statement and in each case shall have delivered
to the Company or the Company’s transfer agent the certificate representing the
applicable Securities containing a restrictive legend which are the subject of
such sale or transfer and a representation letter in customary form (the date of
such sale or transfer and Securities delivery being the “Share Delivery Date”)
and (1) the Company shall fail to deliver or cause to be delivered to such
Investor a certificate representing such Securities that is free from all
restrictive or other legends by the third Trading Day following the Share
Delivery Date and (2) following such third Trading Day after the Share Delivery
Date and prior to the time such Securities are received free from restrictive
legends, the Investor, or any third party on behalf of such Investor, purchases
(in an open market transaction or otherwise) shares of Common Stock to deliver
in satisfaction of a sale by the Investor of such Securities (a “Buy-In”), then,
in addition to any other rights available to the Investor under the Transaction
Documents and applicable law, the Company shall pay in cash to the Investor (for
costs incurred either directly by such Investor or on behalf of a third party)
the amount by which the total purchase price paid for Common Stock as a result
of the Buy-In (including brokerage commissions, if any) exceed the proceeds
received by such Investor as a result of the sale to which such Buy-In relates.
The Investor shall provide the Company written notice indicating the amounts
payable to the Investor in respect of the Buy-In. The Company may not make any
notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in this Section.

18

--------------------------------------------------------------------------------

(d)

Certificates evidencing Securities issued to Canadian Investors will contain the
following additional legend:

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS 4 MONTHS AND A DAY AFTER THE
LATER OF (I) [THE DISTRIBUTION DATE] AND (II) THE DATE THE ISSUER BECAME A
REPORTING ISSUER IN ANY PROVINCE OR TERRITORY.

4.2.

Furnishing of Information. As long as any Investor owns any Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. As long as any
Investor owns Securities, if the Company is not required to file reports
pursuant to such laws, it will prepare and furnish to the Investors and make
publicly available in accordance with Rule 144(c) such information as is
required for the Investors to sell the Securities under Rule 144. The Company
further covenants that it will take such further action as any holder of
Securities may reasonably request, all to the extent required from time to time
to enable such Person to sell the Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144.

19

--------------------------------------------------------------------------------

4.3.

 Integration. The Company shall not, and shall use its best efforts to ensure
that no Affiliate of the Company shall, sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Investors, or that would be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of any Trading Market in a manner that would require stockholder
approval of the sale of the Securities to the Investors.

4.4.

Subsequent Registrations. Until the earlier of (i) if the initial Registration
Statement required by the Registration Rights Agreement is then effective, one
year from the Final Closing Date, (ii) such time that all of the Shares and
Warrant Shares (with respect to the Closing Warrants only) are registered
pursuant to one or more effective Registration Statement(s), and the
prospectuses forming a portion of such Registration Statement(s) is available
for the resale of all Securities, or (iii) such time as all of the Securities
may be sold pursuant to Rule 144 of the Securities Act without restriction as to
the volume of such sales, the Company may not file any registration statement
(other than on Form S-8) with the Commission with respect to any securities of
the Company other than the Shares and Warrant Shares; provided, however, that if
an Investor declines in writing to include their respective Shares or Warrant
Shares in a Registration Statement, then this Section 4.4 hereafter ceases to
apply to the Shares of such Investor (other than if such Investor declines to
include its Shares because such Investor was unwilling to be named as an
underwriter in such Registration Statement).

4.5.

Securities Laws Disclosure; Publicity. By (i) 9:30 a.m. (New York time) on the
Trading Day following the Closing Date, the Company shall issue a press release,
disclosing the transactions contemplated by the Transaction Documents and the
Closing and by (ii) 5:30 p.m. (New York time) on the forth Trading Day following
the Closing Date, the Company will file a Current Report on Form 8-K, disclosing
the material terms of the Transaction Documents (and attach as exhibits thereto
all existing Transaction Documents) and the Closing. The Company covenants that
following such disclosure, the Investors shall no longer be in possession of any
material, non-public information with respect to any of the Existing Company
Entities. In addition, the Company will make such other filings and notices in
the manner and time required by the Commission and the Trading Market on which
the Common Stock is listed. Notwithstanding the foregoing, the Company shall not
publicly disclose the name of any Investor, or include the name of any Investor
in any filing with the Commission (other than the Registration Statement and any
exhibits to filings made in respect of this transaction in accordance with
periodic filing requirements under the Exchange Act) or any regulatory agency or
Trading Market, without the prior written consent of such Investor, except to
the extent such disclosure is required by law or Trading Market regulations.

4.6.

Limitation on Issuance of Future Priced Securities. During the twelve months
following the Closing Date, the Company shall not issue any “Future Priced
Securities” as such term is described by NASD IM-4350-1.

4.7.

Indemnification of Investors. In addition to the indemnity provided in the
Registration Rights Agreement, the Existing Company Entities will jointly and
severally indemnify and hold the Investors and their directors, officers,
shareholders, partners, employees and agents (each, an “Investor Party”)
harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation in respect thereof (collectively, “Losses”) that any such Investor
Party may suffer or incur as a result of or relating to any misrepresentation,
breach or inaccuracy of any representation, warranty, covenant or agreement made
by any of the Existing Company Entities in any Transaction Document. In addition
to the indemnity contained herein, the Company will reimburse each Investor
Party for its reasonable legal and other expenses (including the cost of any
investigation, preparation and travel in connection therewith) incurred in
connection therewith, as such expenses are incurred. Except as otherwise set
forth herein, the mechanics and procedures with respect to the rights and
obligations under this Section 4.7 shall be the same as those set forth in
Section 5 of the Registration Rights Agreement.

20

--------------------------------------------------------------------------------

4.8.

Non-Public Information. The Company covenants and agrees that, except as
specifically contemplated by the Transaction Document, neither it, any Company
Entity nor any other Person acting on its or their behalf will provide any
Investor or its agents or counsel with any information that the Company believes
constitutes material non-public information, unless prior thereto such Investor
shall have executed a written agreement regarding the confidentiality and use of
such information. The Company understands and confirms that each Investor shall
be relying on the foregoing representations in effecting transactions in
securities of the Company.

4.9.

Listing of Common Stock. The Company agrees, (i) if the Company applies to have
the Common Stock traded on any other Trading Market, it will include in such
application the Shares, and will take such other action as is necessary or
desirable to cause the Shares to be listed on such other Trading Market as
promptly as possible, and (ii) the Company will take all action reasonably
necessary to continue the listing and trading of its Common Stock on a Trading
Market and will comply in all material respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of the Trading Market.

4.10.

Use of Proceeds. The Company will use the net proceeds from the sale of the
Securities hereunder for working capital purposes and/or capital expenditure and
not for the satisfaction of any portion of the Company’s debt (other than
payment of trade payables and accrued expenses in the ordinary course of the
Company’s business and consistent with prior practices), or to redeem any Common
Stock or Common Stock Equivalents or engage in any related party transaction.

4.11.

Make Good Warrants. As inducement to the Investors to enter into this Agreement,
the Company agrees to issue to each Investor, for no additional consideration, a
warrant in the form of Exhibit E hereto for 100% of the number of Shares to be
issued to such Investor at the Closing in accordance with Section 2.2(a)(ii)
(the “Make Good Warrants”). The Make Good Warrants shall vest as follows:

(a)

 in the event that the After Tax Net Income reported in the 2011 Annual Report
is less than 90% of $14,382,102 (the “2011 Guaranteed ATNI”), the Make Good
Warrants shall vest with respect to such number of Common Shares equal to (i)
the amount by which the after tax net income reported in the Company’s Annual
Report on Form 10-K is less than $14,382,102, divided by $14,382,102, multiplied
by (ii) 50% of the number of Common Shares underlying the Make Good Warrant at
the time of issuance. The date on which shares of Common Stock underlying this
Warrant vest in accordance with this Section 4.11(a) is herein referred to as
the “2011 Vesting Date”; and

21

--------------------------------------------------------------------------------

(b)

 in the event that the After Tax Net Income reported in the 2012 Annual Report
is less than 90% of $15,179,687 (the “2012 Guaranteed ATNI”), the Make Goods
Warrant shall vest with respect to such number of shares of Common Stock equal
to (i) the amount by which the after-tax net income the fiscal year ending March
31, 2012 reported in the Company’s Annual Report on Form 10-K is less than
$15,179,687, divided by $15,179,687, multiplied by (ii) 50% of the total number
of shares of Common Stock underlying the Make Good Warrants at the time of
issuance. The date on which shares of Common Stock underlying this Warrant vest
in accordance with this Section 4.11(b) is herein referred to as the “2012
Vesting Date”.

(c)

In the event that the After Tax Net Income reported in the 2011 Annual Report is
equal to or greater than the 2011 Guaranteed ATNI, no shares of Common Stock
underlying the Make Good Warrants will vest on the 2011 Vesting Date. In the
event that the After Tax Net Income reported in the 2012 Annual Report is equal
to or greater than the 2012 Guaranteed ATNI, no shares of Common Stock
underlying the Make Good Warrants will vest on the 2012 Vesting Date. “After Tax
Net Income” shall mean the Company’s operating income after taxes for the fiscal
year ending March 31, 2011 or March 31, 2012 (as applicable) in each case
determined in accordance with GAAP as reported in the 2011 Annual Report or 2012
Annual Report (as applicable). Notwithstanding the foregoing or anything else to
the contrary herein, for purposes of determining whether or not the 2011
Guaranteed ATNI and 2012 Guaranteed ATNI have been met, (i) the issuance of any
warrants in connection with this Agreement, including the Make Good Warrants to
the Investors as a result of the operation of this Section 4.11, (ii) any
non-cash change under GAAP resulting from anti-dilution or from an accounting
pronouncement issued after the date hereof, shall not be deemed to be an
expense, charge, or any other deduction from revenues even though GAAP may
require contrary treatment or the Annual Report for the respective fiscal years
filed with the Commission by the Company may report otherwise. If prior to the
second anniversary of the filing of either of the 2011 Annual Report or the 2012
Annual Report (as applicable), the Company or their auditors report or recognize
that the financial statements contained in such report are subject to amendment
or restatement such that the Company would recognize or report adjusted After
Tax Net Income of less than either of the 2011 Guarantee ATNI or the 2012
Guaranteed ATNI (as applicable), then the date of the filing of such amendment
or restatement will thereafter be the 2011 Vesting Date or the 2012 Vesting
Date, as applicable.

(d)

If a Force Majeure Event occurs during the fiscal years ending March 31, 2011 or
March 31, 2012, the Investors agree to negotiate with the Company, in good
faith, to amend this Section 4.11 to account for such Force Majeure Event.
Notwithstanding the foregoing, the occurrence of a Force Majeure Event will not,
in the absence of any such amendment, affect the Investors’ rights pursuant to
this Section 4.11.

4.12.

Independent Board of Directors. The Company covenants and agrees that no later
than 180 days following the Closing Date, the Board of Directors of the Company
shall be comprised of a minimum of five members (at least two of whom shall be
fluent English speakers who possess experience fulfilling its fiduciary
obligations and other responsibilities as a director of a United States publicly
listed company incorporated in the United States), a majority of which shall be
“independent directors” as such term is defined in NASDAQ Marketplace Rule
4200(a)(15) and a meeting of such full Board of Directors shall be convened
within such 180 days following the Closing Date. The Board of Directors shall
appoint all Board committees required under the NASDAQ Marketplace Rules, which
shall include, but not be limited to, an Audit Committee, Nominating Committee
and Compensation Committee.

22

--------------------------------------------------------------------------------

4.13.

Right of First Refusal.

(a)

From the date hereof until the one (1) year anniversary of the Final Closing
Date (the “Trigger Date”), the Company will not, directly or indirectly, offer,
sell, grant any option to purchase, or otherwise dispose of (or announce any
offer, sale, grant or any option to purchase or other disposition of) any of its
or its Subsidiaries’ equity or equity equivalent securities, including, without
limitation, any debt, preferred stock or other instrument or security that is,
at any time during its life and under any circumstances, convertible into or
exchangeable or exercisable for shares of Common Stock or Common Stock
Equivalents (any such offer, sale, grant, disposition or announcement being
referred to as a “Subsequent Placement”) unless the Company shall have first
complied with this Section 4.13.

(b)

The Company shall deliver to each Investor hereunder a written notice (the
”Offer Notice”) of any proposed or intended issuance or sale or exchange (the
”Offer”) of the securities being offered (the “Offered Securities”) in a
Subsequent Placement, which Offer Notice shall (v) identify and describe the
Offered Securities, (w) include the final form of documents and agreements
governing the Subsequent Placement, (x) specify the price and other terms upon
which the Offered Securities are to be issued, sold or exchanged, and the number
or amount of the Offered Securities to be issued, sold or exchanged, (y)
identify the persons or entities (if known) to which or with which the Offered
Securities are to be offered, issued, sold or exchanged and (z) offer to issue
and sell to or exchange with such Investors all of the Offered Securities,
allocated pro-rata among such Investors in accordance with their Investment
Amount relative to the aggregate Investment Amount of all Investors (the “Basic
Amount”), and (b) with respect to each Investor that elects to purchase its
Basic Amount, any additional portion of the Offered Securities attributable to
the Basic Amounts of other Investors as such Investor shall indicate it will
purchase or acquire should the other Investors subscribe for less than their
Basic Amounts (the “Undersubscription Amount”), which process shall be repeated
until the Investors shall have an opportunity to subscribe for any remaining
Undersubscription Amount.

(c)

To accept an Offer, in whole or in part, such Investor must deliver a written
notice to the Company prior to the end of the twentieth (20th) Business Day
after such Investor’s receipt of the Offer Notice (the “Offer Period”), setting
forth the portion of such Investor’s Basic Amount that such Investor elects to
purchase and, if such Investor shall elect to purchase all of its Basic Amount,
the Undersubscription Amount, if any, that such Investor elects to purchase (in
either case, the “Notice of Acceptance”); provided, however, that in the event
that the Company receives an unsolicited offer to purchase securities of the
Company, the Offer Period shall be reduced to five (5) Business Days. If the
Basic Amounts subscribed for by all Investors are less than the total of all of
the Basic Amounts, then each Investor who has set forth an Undersubscription
Amount in its Notice of Acceptance shall be entitled to purchase, in addition to
the Basic Amounts subscribed for, the Undersubscription Amount it has subscribed
for; provided, however, that if the Undersubscription Amounts subscribed for
exceed the difference between the total of all the Basic Amounts and the Basic
Amounts subscribed for (the “Available Undersubscription Amount”), each Investor
who has subscribed for any Undersubscription Amount shall be entitled to
purchase only that portion of the Available Undersubscription Amount as the
Basic Amount of such Investor bears to the total Basic Amounts of all Investors
that have subscribed for Undersubscription Amounts, subject to rounding by the
Company to the extent its deems reasonably necessary.

23

--------------------------------------------------------------------------------

(d)

The Company shall have twenty Business Days from the expiration of the Offer
Period above to (i) offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Investors (the “Refused Securities”), but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring person or persons or less favorable to the
Company than those set forth in the Offer Notice and (ii) to publicly announce
(a) the execution of such Subsequent Placement Agreement (as defined below), and
(b) either (x) the consummation of the transactions contemplated by such
Subsequent Placement Agreement or (y) the termination of such Subsequent
Placement Agreement, which shall be filed with the Commission on a Current
Report on Form 8-K with such Subsequent Placement Agreement and any documents
contemplated therein filed as exhibits thereto. If no disclosure has been made
by the Company by the end of the twenty Business Day period referred to in this
subsection (d), the Subsequent Placement shall be deemed to have been abandoned
and the Investors shall no longer be deemed to be in possession of any
non-public information with respect to the Company with respect to the
Subsequent Placement described in the Offer Notice.

(e)

 In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in this
Section 4.13), then each Investor may, at its sole option and in its sole
discretion, reduce the number or amount of the Offered Securities specified in
its Notice of Acceptance to an amount that shall be not less than the number or
amount of the Offered Securities that such Investor elected to purchase pursuant
to Section 4.13(c) above multiplied by a fraction, (i) the numerator of which
shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange (including Offered Securities to be issued
or sold to Investors pursuant to Section 4.13(c) above prior to such reduction)
and (ii) the denominator of which shall be the original amount of the Offered
Securities. In the event that any Investor so elects to reduce the number or
amount of Offered Securities specified in its Notice of Acceptance, the Company
may not issue, sell or exchange more than the reduced number or amount of the
Offered Securities unless and until such securities have again been offered to
the Investors in accordance with Section 4.13(b) above.

(f)

Upon the closing of the issuance, sale or exchange of all or less than all of
the Refused Securities, the Investors shall acquire from the Company, and the
Company shall issue to the Investors, the number or amount of Offered Securities
specified in the Notices of Acceptance, as reduced pursuant to Section 4.13(e)
above if the Investors have so elected, upon the terms and conditions specified
in the Offer. The purchase by the Investors of any Offered Securities is subject
in all cases to the preparation, execution and delivery by the Company and the
Investors of a purchase agreement relating to such Offered Securities reasonably
satisfactory in form and substance to the Investors and their respective counsel
(such agreement, the “Subsequent Placement Agreement”).

24

--------------------------------------------------------------------------------

(g)

Any Offered Securities not acquired by the Investors or other persons in
accordance with Section 4.13(f) above may not be issued, sold or exchanged until
they are again offered to the Investors under the procedures specified in this
Agreement.

(h)

In exchange for the Company’s willingness to agree to these procedures, each
Investor hereby irrevocably agrees that it will hold in strict confidence any
and all Offer Notices, the information contained therein, and the fact that the
Company is contemplating a Subsequent Placement, until such time as the Company
is obligated to make the disclosures required by Section 4.13(d), or unless it
notifies the Company in writing that it no longer desires to receive Offer
Notices.

(i)

The rights contained in this Section shall not apply to the issuance and sale by
the Company of:

(i)

shares of Common Stock or Common Stock Equivalents to employees, officers, or
directors of the Company, as compensation for their services to the Company or
any of its direct or indirect Subsidiaries pursuant to arrangements approved by
the Board of Directors of the Company (including, but not limited to, any stock
or option plan duly adopted by the Board of Directors of the Company),

(ii)

shares of Common Stock or Common Stock Equivalents issued as consideration for
the acquisitions of or strategic transactions with another company or business
where the primary purpose is not to raise capital for the Company or any
Subsidiary, which acquisition or strategic transaction has been approved by the
Board of Directors of the Company,

(iii)

up to an aggregate of $500,000 worth of shares of Common Stock or Common Stock
Equivalents issued to non-Affiliates in connection with services rendered to the
Company pursuant to arrangements approved by the Board of Directors of the
Company, or

(iv)

securities issued in any Subsequent Closing or upon the exercise or exchange of
or conversion of any Common Stock Equivalents issued hereunder or to any
placement agents in connection with the transactions contemplated hereby and/or
Common Stock Equivalents issued and outstanding on the date of this Agreement,
provided that such securities have not been amended since the date of this
Agreement to increase the number of such securities or to decrease the exercise,
exchange or conversion price of any such securities.

 

ARTICLE 5.
CONDITIONS PRECEDENT TO CLOSING




5.1.

Conditions Precedent to the Obligations of the Investors to Purchase Securities.
The obligation of each Investor to acquire Securities at the Closing is subject
to the satisfaction or waiver by such Investor, at or before the Closing, of
each of the following conditions:

25

--------------------------------------------------------------------------------

(a)

Representations and Warranties. The representations and warranties of the
Existing Company Entities contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing as though made
on and as of such date;

(b)

Performance. The Existing Company Entities shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing;

(c)

No Injunction. No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;

(d)

Adverse Changes. Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably could have or result in a
Material Adverse Effect or a material adverse change with respect to the Company
or the Subsidiaries;

(e)

Company Agreements. The Company shall have delivered:

(i)

This Agreement, duly executed by the Company and Minera;

(ii)

The Closing Escrow Agreement, duly executed by the Company and the Escrow Agent;
and


 (iii)

The Registration Rights Agreement, duly executed by the Company;

(f)

Company Deliverables. The Company shall have delivered the Company Deliverables
in accordance with Section 2.2(a); and

(g)

Termination. This Agreement shall not have been terminated as to such Investor
in accordance with Section 6.5.

5.2.

Conditions Precedent to the Obligations of the Company to Sell Securities. The
obligation of the Company to sell Securities at the Closing is subject to the
satisfaction or waiver by the Company, at or before the Closing, of each of the
following conditions:

(a)

Representations and Warranties. The representations and warranties of each
Investor contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such date;

(b)

Performance. Each Investor shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by such
Investor at or prior to the Closing;

26

--------------------------------------------------------------------------------

(c)

No Injunction. No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;

(d)

Investor Deliverables. Each Investor shall have delivered its Investment Amount
in accordance with Section 2.2(c), the Registration Rights Agreement and the
Closing Escrow Agreement, each duly executed by such Investor and a completed
Selling Holder Questionnaire (as defined in the Registration Rights Agreement).
Each U.S. Investor shall have delivered a duly completed certificate in the form
attached as Appendix B. Unless a Canadian Investor’s Investment Amount is Cdn.
$150,000 or greater, such Canadian Investor shall have delivered, at least two
Business Days prior to Closing, a duly completed certificate in the form
attached as Appendix C; and

(e)

Termination. This Agreement shall not have been terminated as to such Investor
in accordance with Section 6.5.

ARTICLE 6.
MISCELLANEOUS


6.1.

Fees and Expenses. Each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of the Transaction Documents. The Company shall pay all stamp and
other taxes and duties levied in connection with the sale of the Securities.

6.2.

Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

6.3.

Notices. Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via (i) facsimile (provided the sender receives a
machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section or (ii) electronic mail (i.e., Email) prior to
6:30 p.m. (New York City time) on a Trading Day, (b) the next Trading Day after
the date of transmission, if such notice or communication is delivered via (i)
facsimile at the facsimile number specified in this Section or (ii) electronic
mail (i.e., Email) on a day that is not a Trading Day or later than 6:30 p.m.
(New York City time) on any Trading Day, or (c) the Trading Day following the
date of mailing, if sent by U.S. nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given, if sent by any means other than facsimile or Email transmission.
The address for such notices and communications shall be as follows:

27

--------------------------------------------------------------------------------


 If to the Company: Minera Licancabur S.A., Inc.   La Pastora No. 121, Officina
201   Las Condes, Santiago   Chile   Attn.: Jorge Osvaldo Orellana Orellana    
With a copy to: Pillsbury Winthrop Shaw Pittman LLP   2300 N Street NW  
Washington, D.C. 20037   Facsimile: 202.663.8007   Attn.: Louis A. Bevilacqua,
Esq.     If to an Investor: To the address set forth under such Investor’s name
on the   signature pages hereof;

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

6.4.

Amendments; Waivers; No Additional Consideration. No provision of this Agreement
may be waived or amended except in a written instrument signed by the Company
and the Investors holding a majority of the Shares at the time of the waiver or
amendment; provided, however, that any waiver or amendment resulting from the
occurrence of a Force Majeure Event pursuant to Section 4.11 hereof, shall be
signed by the Company and the Investors holding a majority of Shares at the
Final Closing Date. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right. No consideration shall be offered or paid to any
Investor to amend or consent to a waiver or modification of any provision of any
Transaction Document unless the same consideration is also offered to all
Investors who then hold Shares.

6.5.

Termination. This Agreement may be terminated prior to Closing:

> (a)

by written agreement of the Investors and the Company, a copy of which shall be
provided to the Escrow Agent; and


> (b)

by the Company or an Investor (as to itself but no other Investor) upon written
notice to the other, with a copy to the Escrow Agent, if the Closing shall not
have taken place by 6:30 p.m. Eastern time on the Outside Date; provided, that
the right to terminate this Agreement under this Section 6.5(b) shall not be
available to any Person whose failure to comply with its obligations under this
Agreement has been the cause of or resulted in the failure of the Closing to
occur on or before such time.

In the event of a termination pursuant to Section 6.5(a) or 6.5(b), each
Investor shall have the right to a return of up to its entire Investment Amount
deposited with the Escrow Agent pursuant to Section 2.2(b)(i), without interest
or deduction. The Company covenants and agrees to cooperate with such Investor
in obtaining the return of its Investment Amount, and shall not communicate any
instructions to the contrary to the Escrow Agent.

28

--------------------------------------------------------------------------------

In the event of a termination pursuant to this Section, the Company shall
promptly notify all non-terminating Investors. Upon a termination in accordance
with this Section 6.5, the Company and the terminating Investor(s) shall not
have any further obligation or liability (including as arising from such
termination) to the other and no Investor will have any liability to any other
Investor under the Transaction Documents as a result therefrom.

6.6.

Construction. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. This Agreement shall be
construed as if drafted jointly by the parties, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement or any of the Transaction Documents.

6.7.

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns. The Company
may not assign this Agreement or any rights or obligations hereunder without the
prior written consent of the Investors. Any Investor may assign any or all of
its rights under this Agreement to any Person to whom such Investor assigns or
transfers any Securities, provided such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions hereof that
apply to the “Investors.”

6.8.

No Third-Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.7 (as to each Investor Party)
and except that Halter Financial Securities, Inc. shall be a third party
beneficiary of all representations and warranties of the Parties set forth in
this Agreement.

6.9.

Governing Law. All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof. Each party agrees that all
Proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective Affiliates, employees
or agents) shall be commenced exclusively in the New York Courts. Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the New York
Courts for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein (including with
respect to the enforcement of the any of the Transaction Documents), and hereby
irrevocably waives, and agrees not to assert in any Proceeding, any claim that
it is not personally subject to the jurisdiction of any such New York Court, or
that such Proceeding has been commenced in an improper or inconvenient forum.
Each party hereto hereby irrevocably waives personal service of process and
consents to process being served in any such Proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Each party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby. If either party shall commence a Proceeding to enforce any provisions of
a Transaction Document, then the prevailing party in such Proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such Proceeding.

29

--------------------------------------------------------------------------------

6.10.

Survival. The representations, warranties, agreements and covenants contained
herein shall survive the Closing and the delivery of the Securities; provided,
however, that the representations and warranties contained in Sections 3.1(e)
through 3.1(bb) shall survive the Closing and delivery of the Securities for a
period of eighteen (18) months.

6.11.

Execution. This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

6.12.

Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

6.13.

Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Investor exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Investor may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

6.14.

Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities. If a replacement
certificate or instrument evidencing any Securities is requested due to a
mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

30

--------------------------------------------------------------------------------

6.15.

Remedies. In addition to being entitled to exercise all rights provided herein
or granted by law, including recovery of damages, each of the Investors and the
Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

6.16.

Payment Set Aside. To the extent that the Company makes a payment or payments to
any Investor pursuant to any Transaction Document or an Investor enforces or
exercises its rights thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

6.17.

Independent Nature of Investors’ Obligations and Rights. The obligations of each
Investor under any Transaction Document are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Securities
pursuant to the Transaction Documents has been made by such Investor
independently of any other Investor. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Securities or enforcing its rights under the Transaction
Documents. Each Investor shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose. The Company acknowledges that each of the Investors
has been provided with the same Transaction Documents for the purpose of closing
a transaction with multiple Investors and not because it was required or
requested to do so by any Investor.

6.18.

Limitation of Liability. Notwithstanding anything herein to the contrary, the
Company acknowledges and agrees that the liability of an Investor arising
directly or indirectly, under any Transaction Document of any and every nature
whatsoever shall be satisfied solely out of the assets of such Investor, and
that no trustee, officer, other investment vehicle or any other

31

--------------------------------------------------------------------------------

Affiliate of such Investor or any investor, shareholder or holder of shares of
beneficial interest of such a Investor shall be personally liable for any
liabilities of such Investor.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK SIGNATURE PAGES FOLLOW]

 

 

 

 

 

32

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

LATIN AMERICA VENTURES, INC.

By: _______________________________________
      Name: Jorge Osvaldo Orellana Orellana
      Title: Chief Executive Officer

Only as to Sections 3.1 and Article 6 herein:

MINERA LICANCABUR S.A.

By: _______________________________________
Name: Jorge Osvaldo Orellana Orellana
Title: President

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR INVESTORS FOLLOWS]

 

 

 

 

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

NAME OF INVESTOR

_______________________________________________

By:    ___________________________________________
              Name:
              Title:


Investment Amount: $______________________________
Tax ID No.: ______________________________________


ADDRESS FOR NOTICE


c/o: ____________________________________________

Street:__________________________________________


City/State/Zip:____________________________________

Attention: _______________________________________


Tel: ____________________________________________

Fax:____________________________________________


DELIVERY INSTRUCTIONS
(if different from above)


c/o: ____________________________________________

Street:__________________________________________

City/State/Zip:___________________________________

Attention: ______________________________________

Tel:___________________________________________



--------------------------------------------------------------------------------


APPENDIX A            SCHEDULE OF INVESTORS                         Number of  
Investment Number of Closing Name    Amount Shares Warrants Abdolhosayn Taslimi
& Shidan Taslimi Jt Ten $50,000.00 17,986 8,993 BBS Capital Fund, LP $139,000.00
50,000 25,000 Big Shovel, Inc. $25,000.00 8,993 4,497 Cletus Davis $25,000.00
8,993 4,497 David Scully $100,000.00 35,972 17,986 Bellfield Capital Partners
L.P. $100,000.00 35,972 17,986 David W Larson & Jennifer L Larson Jt Ten
$30,000.00 10,792 5,396 Diane Spolum $100,000.00 35,972 17,986 Dipaolo
Worthington Family Trust DTD 1/31/2008 UAD 01/31/08 $50,000.00 17,986 8,993
Filuma S.R.O. $400,000.00 143,885 71,943 Gerald W. Bolfing $100,000.00 35,972
17,986 H Kathuria Investments II Pension Plan & Trust $75,000.00 26,979 13,490
Halter Global Opportunity Fund L.P. $300,000.00 107,914 53,957 Ingram Living
Trust Dated 11/02/2005 UAD 11/02/05 $50,000.00 17,986 8,993 Investment Hunter,
LLC $200,000.00 71,943 35,972 James V. Bacon Trust DTD 09/14/1995 UAD 03/26/09
$50,000.00 17,986 8,993 James A. Sheahan & Melody K. Sheahan Jt Ten $75,000.00
26,979 13,490 James Buckner $100,000.00 35,972 17,986 Jaroslaw Popkowski
$100,000.00 35,972 17,986 John M. McCormack & Maryanne McCormack Comm Prop WROS
$50,000.00 17,986 8,993 Kevin Halter, Jr. $200,000.00 71,943 35,972 KK Swogger
Asset Management, LP $100,000.00 35,972 17,986 Ladislav Bobiš $300,000.00
107,914 53,957 Laura D. McHugh $50,000.00 17,986 8,993 Lawrence Leary $50,000.00
17,986 8,993 M. Carl Rice & Ellen Hyde Rice Comm Prop $50,000.00 17,986 8,993
Marek Missala $120,000.00 43,166 21,583 Mark E. Smead Rev. Living Trust UAD
11/17/95 $50,000.00 17,986 8,993 Mark R. Mitchell & Katherine P. Mitchell TTEE,
The Mark and Katherine Mitchell Family Trust dated Nov 7, 1990 $100,000.00
35,972 17,986 Mark R. Mitchell MD A Medical Corporation Defined Benefit Pension
Plan $100,000.00 35,972 17,986 Mark Shinderman $50,000.00 17,986 8,993 Mehran M.
Taslimi $200,000.00 71,943 35,972 Moenia S.R.O. $300,000.00 107,914 53,957
Morávek Zdenek $500,000.00 179,857 89,929 Paul E. Plowman Roth IRA #149-624
$90,000.00 32,375 16,188 Perugia Investments L.P. $50,000.00 17,986 8,993


--------------------------------------------------------------------------------


      Number of   Investment Number of Closing Name    Amount Shares Warrants
Peter Anthony Gargagliano $100,000.00 35,972 17,986 Peter D Schiff $100,000.00
35,972 17,986 Reisner Millennium Investments LLC $50,000.00 17,986 8,993 Richard
Potapchuk $100,000.00 35,972 17,986 Ruha Taslimi & Shidan Taslimi Jt Ten
$50,000.00 17,986 8,993 Shidan Taslimi $300,000.00 107,914 53,957 The Suter
Family Trust UAD 04/12/02 $100,000.00 35,972 17,986 Timothy R. Crane Trust DTD
12/06/2004 UAD 12/06/04 $50,000.00 17,986 8,993 Tobias Etessami $150,000.00
53,957 26,979 TPH Capital L.P. $250,000.00 89,929 44,965 White Pine Productions
Defined Benefit Pension Plan $130,000.00 46,763 23,382


--------------------------------------------------------------------------------

APPENDIX B
U.S. ACCREDITED INVESTOR CERTIFICATE

TO: LATIN AMERICA VENTURES, INC.


In connection with the proposed purchase of the Securities of the Issuer, the
undersigned represents and warrants that the undersigned has read the following
definition of an “U.S. Accredited Investor” and certifies that the undersigned
is a U.S. Accredited Investor as indicated below (check one):

“U.S. Accredited Investor” shall mean any of (check one):

A bank, as defined in Section 3(a)(2) of the 1933 Act, or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act, whether acting in its individual or fiduciary capacity;

⁪

A broker or dealer registered pursuant to section 15 of the United States
Securities Exchange Act of 1934, as amended;

⁪

An insurance company (as defined in Section 2(13) of the 1933 Act);

⁪


An investment company registered under the United States Investment Company Act
of 1940, as amended (the “1940 Act”);

⁪

A business development company (as defined in Section 2(a)(48) of the 1940 Act);

⁪


A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the United States Small Business
Investment Act of 1958, as amended;

⁪

A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of
U.S.$5,000,000;

⁪

An employee benefit plan within the meaning of the United States Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), (1) whose
investment decision is made by a plan fiduciary as defined in Section 3(21) of
ERISA, which is either a bank, savings and loan association, insurance company
or registered investment advisor, or (2) having total assets in excess of
U.S.$5,000,000, or (3) if a self-directed plan, with investment decisions made
solely by persons that are accredited investors;

⁪

A private business development company (as defined in Section 202(a)(22) of the
United States Investment Advisers Act of 1940);

⁪

An organization described in Section 501(c)(3) of the Internal Revenue Code of
1986 as amended, company, or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, having total
assets in excess of U.S.$5,000,000;

⁪

A director or executive officer of the Issuer;

⁪

--------------------------------------------------------------------------------

A natural person with individual net worth, or joint net worth with his or her
spouse, at the time of purchase in excess of U.S.$1,000,000;

⁪

A natural person with an individual income in excess of U.S.$200,000 in each of
the last two years or joint income with his or her spouse in excess of
U.S.$300,000 in each of those years, and who reasonably expects to reach the
same income level in the current year;

⁪

A trust, with total assets in excess of U.S.$5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in section Rule 506 (b)(2)(ii) of the
1933 Act; and

An entity in which all of the equity owners are U.S. Accredited Investors.

⁪




TERMS NOT DEFINED HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO THEM IN THE
SECURITIES PURCHASE AGREEMENT TO WHICH THIS SCHEDULE IS ATTACHED.

The foregoing representation, warranty and certificate are true and accurate as
of the date of this certificate.



Dated: __________________, 2010.

______________________________________________
Print name of Purchaser (or person signing as agent)


By: ___________________________________________
          Signature
          Title


(please print name of individual whose signature appears
above, if different from name of Purchaser or agent
printed above)


--------------------------------------------------------------------------------

APPENDIX B
CANADIAN ACCREDITED INVESTOR CERTIFICATE

IF YOUR SUBSCRIPTION PRICE EXCEEDS Cdn. $150,000, YOU ARE NOT REQUIRED TO
COMPLETE AND SIGN THIS CERTIFICATE.

TO:        LATIN AMERICA VENTURES, INC.


CERTIFICATE


In connection with the purchase of shares (the “Purchased Securities”) of Latin
America Ventures, Inc. (the “Company”), the undersigned (the “Purchaser”) hereby
represents, warrants and certifies that:

1. the Purchaser is resident in a province or territory of Canada or is
otherwise subject to the securities laws of a province or territory of Canada;

2. the Purchaser is purchasing the Purchased Securities as principal or is
deemed under National Instrument 45-106 - Prospectus and Registration Exemptions
of the Canadian Securities Administrators (“NI 45-106”) to be purchasing the
Purchased Securities as principal; and

3. the Purchaser is (please initial or place a check-mark on the appropriate
line below):

(a) _________an “accredited investor” within the meaning of NI 45-106, by virtue
of satisfying the indicated criterion as set out in appendix “A” to this
certificate (YOU MUST ALSO INITIAL OR PLACE A CHECK-MARK ON THE APPROPRIATE LINE
IN SCHEDULE A ATTACHED TO THIS CERTIFICATE); or

(b) _________an “affiliate” within the meaning of NI 45-106 of the Company (see
Schedule A to Appendix B for definition of “affiliate”); or

The above representations and warranties will be true and correct both as of the
execution of this certificate and as of the closing time of the purchase and
sale of the Purchased Securities and acknowledges that they will survive the
completion of the issue of the Purchased Securities.

The undersigned acknowledges that the foregoing representations and warranties
are made by the undersigned with the intent that they be relied upon in
determining the suitability of the Purchaser as a purchaser of the Purchased
Securities and that this certificate is incorporated into and forms part of the
Securities Purchase Agreement and the undersigned undertakes to immediately
notify the Company of any change in any statement or other information relating
to the Purchaser set forth herein which takes place prior to the closing time of
the purchase and sale of the Purchased Securities.

Dated:, __________________2010.


______________________________________________
Print name of Purchaser (or person signing as agent)


By: ___________________________________________
          Signature
          Title


(please print name of individual whose signature appears
above, if different from name of Purchaser or agent
printed above)





--------------------------------------------------------------------------------

     Schedule A to Appendix B

Accredited Investor - (defined in NI 45-106) means:

________ (a)

a Canadian financial institution or bank,

     ________ (b)

the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada),

     ________ (c)

a subsidiary of any person referred to in paragraph (a) or (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary,

     ________ (d)

a person registered under the securities legislation of a jurisdiction of Canada
as an adviser or dealer, other than a person registered solely as a limited
market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador),

     ________ (e)

an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (d),

     ________ (f)

the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly-owned entity of the Government of Canada or a jurisdiction of
Canada,

     ________ (g)

a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l'île de
Montréal or an intermunicipal management board in Quebec,

     ________ (h)

any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government,

     ________ (i)

a pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada,

     ________ (j)

an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets having an aggregate realizable value that before
taxes, but net of any related liabilities, exceeds $1,000,000,

     ________ (k)

an individual whose net income before taxes exceeded $200,000 in each of the two
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the two most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year,

     ________ (l)

an individual who, either alone or with a spouse, has net assets of at least
$5,000,000,

     ________ (m)

a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements,

     ________ (n)

an investment fund that distributes or has distributed its securities only to

       (i)

a person that is or was an accredited investor at the time of the distribution,

       (ii)

a person that acquires or acquired securities in the circumstances referred to
in sections 2.10 [Minimum amount investment] and 2.19 [Additional investment in
investment funds] of NI 45-106, or


--------------------------------------------------------------------------------

iii)                  a person described in paragraph (i) or (ii) immediately
above that acquires or acquired securities under section 2.18 [Investment fund
reinvestment] of NI 45- 106,


 

 

     ________ (o)

an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Quebec,
the securities regulatory authority, has issued a receipt,

     ________ (p)

a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be,

     ________ (q)

a person acting on behalf of a fully managed account managed by that person, if
that person

       (i)

is registered or authorized to carry on business as an adviser or the equivalent
under the securities legislation of a jurisdiction of Canada or a foreign
jurisdiction, and

       (ii)

in Ontario, is purchasing a security that is not a security of an investment
fund,

      ________ (r)

a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded,

     ________ (s)

an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function,

     ________ (t)

a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors,

 
    ________ (u)

an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser, or

      ________ (v)

a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Quebec, the regulator as

       (i)

an accredited investor.

NOTE: The investor must initial or place a check-mark beside the portion of the
above definition applicable to the investor.

For the purposes hereof:

(a)

“Canadian financial institution” means

    (i)

an association governed by the Cooperative Credit Associations Act (Canada) or a
central cooperative credit society for which an order has been made under
section 473(1) of that Act, or

    (ii)

a bank, loan corporation, trust company, trust corporation, insurance company,
treasury branch, credit union, caisse populaire, financial services cooperative,
or league that, in each case, is authorized by an enactment of Canada or a
jurisdiction of Canada to carry on business in Canada or a jurisdiction of
Canada;


--------------------------------------------------------------------------------


(b)

“eligibility adviser” means

     (i)

a person that is registered as an investment dealer and authorized to give
advice with respect to the type of security being distributed, and

     (ii)

in Saskatchewan or Manitoba, also means a lawyer who is a practising member in
good standing with a law society of a jurisdiction of Canada or a public
accountant who is a member in good standing of an institute or association of
chartered accountants, certified general accountants or certified management
accountants in a jurisdiction of Canada provided that the lawyer or public
accountant must not:

     (A)

have a professional, business or personal relationship with the issuer, or any
of its directors, executive officers, founders or control persons, and

     (B)

have acted for or been retained personally or otherwise as an employee,
executive officer, director, associate or partner of a person that has acted for
or been retained by the issuer or any of its directors, executive officers,
founders or control persons within the previous 12 months;

     (c)

“executive officer” means, for an issuer, an individual who is

     (i)

a chair, vice-chair or president,

     (ii)

a vice-president in charge of a principal business unit, division or function
including sales, finance or production, or

     (iii)

performing a policy-making function in respect of the issuer;

     (d)

“financial assets” means (i) cash, (ii) securities or (iii) a contract of
insurance, a deposit or an evidence of a deposit that is not a security for the
purposes of securities legislation;

     (e)

“founder” means, in respect of an issuer, a person who,

     (i)

acting alone, in conjunction or in concert with one or more persons, directly or
indirectly, takes the initiative in founding, organizing or substantially
reorganizing the business of the issuer, and

     (ii)

at the time of the trade is actively involved in the business of the issuer;

     (f)

“fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client's express consent to a
transaction;

     (g)

“investment fund” has the meaning ascribed thereto in National Instrument 81-106
- Investment Fund Continuous Disclosure;

     (h)

“person” includes

     (i)

an individual,

     (ii)

a corporation,

     (iii)

a partnership, trust, fund and an association, syndicate, organization or other
organized group of persons, whether incorporated or not, and


--------------------------------------------------------------------------------


(iv)

an individual or other person in that person's capacity as a trustee, executor,
administrator or personal or other legal representative;

    (i)

“related liabilities” means

    (i)

liabilities incurred or assumed for the purpose of financing the acquisition or
ownership of financial assets, or

    (ii)

liabilities that are secured by financial assets;

    (j)

“spouse” means, an individual who,

    (i)

is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada), from the other individual,

    (ii)

is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender, or

    (iii)

in Alberta, is an individual referred to in paragraph (i) or (ii) immediately
above or is an adult interdependent partner within the meaning of the Adult
Interdependent Relationships Act (Alberta); and

    (k)

“subsidiary” means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary;

Affiliated Entities and Control


1.

An issuer is considered to be an affiliate of another issuer if one of them is
the subsidiary of the other, or if each of them is controlled by the same
person.

    2.

A person (first person) is considered to control another person (second person)
if

    (a)

the first person, directly or indirectly, beneficially owns or exercises control
or direction over securities of the second person carrying votes which, if
exercised, would entitle the first person to elect a majority of the directors
of the second person, unless the first person holds the voting securities only
to secure an obligation,

    (b)

the second person is a partnership, other than a limited partnership, and the
first person holds more than 50% of the interests in the partnership, or

    (c)

the second person is a limited partnership and the general partner of the
limited partnership is the first person.

All monetary references are in Canadian Dollars


--------------------------------------------------------------------------------